Case 7:18-cv-08502-KMK Document 48 Filed 06/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

KATHLEEN O’HARA,

Plaintiff,

y No. 18-CV-8502 (KMK)

BOARD OF COPPERATIVE EDUCATIONAL ORDER TO SHOW CAUSE

SERVICES, SOUTHERN WESTCHESTER, ef al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff Kathleen O’ Hara (“Plaintiff”) brought this Action against the Board of
Cooperative Educational Services, Southern Westchester (“BOCES”) and certain BOCES
employees (collectively, “Defendants”), alleging violations of the Fourteenth Amendment, Title
VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 20006 ef seg., and Title I of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111, et seg. (See SAC (Dkt. No. 31.)
On March 16, 2020, the Court issued an Opinion & Order dismissing all of Plaintiff’s claims.
(Opinion 36 (Dkt. No, 45).) However, the Court provided Plaintiff 30 days to submit a third
amended complaint. (/d.) On April 1, 2020, Plaintiff filed a letter seeking an extension until
May 29. 2020 due to the Covid-19 virus. (Dkt. No. 46.) On April 4, 2020, the Court granted the
extension, noting that “there will be no further extensions as ECF allows counsel to work and file
remotely.” (Dkt. No. 47.) The extended deadline to amend has now Jong passed, and Plaintiff
has not submitted a third amended complaint or otherwise communicated with the Court.

Accordingly, it is hereby:

ORDERED that Plaintiff shall show cause, by no later than July 10, 2020, as to why the
Action should not now be dismissed with prejudice. See Armstrong v. Guccione, 470 F.3d 89,

103 n.1 (2d Cir. 2006) (noting that “a federal district court has the inherent power to dismiss a

 
Case 7:18-cv-08502-KMK Document 48 Filed 06/29/20 Page 2 of 2

case sua sponte for failure to prosecute” (citing Link v. Wabash R.R. Co., 370 US. 626 630-32
(1962)). In the event that good cause is not shown, the Court may dismiss the Action without

further notice.

SO ORDERED.

é
DATED: June ZF 2020 if wis ~
White Plains, New York ” arose

KENNETH M. KARAS {
UNITED STATES DISTRICT JUDGE

 
